

EXHIBIT 10.1
AMENDMENT NO. 1
Dated as of March 15, 2013
to
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 18, 2012
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of March 15, 2013 by and
among UGI Energy Services, Inc., a Pennsylvania corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”), under
that certain Amended and Restated Credit Agreement dated as of December 18, 2012
by and among the Borrower, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Borrower, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of March 15, 2013 (the
“Amendment No. 1 Effective Date”) but subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the parties hereto agree that
the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 to the Credit Agreement is amended to insert the following
new defined terms alphabetically therein:
“Amendment No. 1 Effective Date” means March 15, 2013.
“Novus Operating Agreement” means that certain Operating Agreement dated as of
July 1, 2009 by and among Tenaska Resources, LLC (as successor operator to Novus
Operating, LLC), UGI Marcellus and the other non-operators party thereto, as
amended pursuant to that certain Amendment Agreement having effectiveness as of
June 1, 2012 or October 1, 2012, as applicable.
“Permitted Conversion Transaction” means the merger of the Borrower with and
into a newly-formed Subsidiary of UGI Corporation organized as a limited
liability company under the laws of the State of Pennsylvania (“Merger LLC”) in
accordance with applicable law, with Merger LLC being the survivor thereof,
subject to the following conditions precedent: (a) the Borrower shall have
delivered written notice of any such conversion to the Administrative Agent not
less than ten (10) Business Days prior thereto, (b) at the time of, and after
giving effect to, such conversion, no Default or Event of Default has occurred
and is continuing, (c) all representations and warranties set forth in this
Agreement shall be true and correct in all material respects immediately prior
to, and after giving effect to, such conversion (except that any such
representations and warranties specifically which are already qualified as to
materiality or by reference to Material Adverse Effect shall be treated as
correct in all respects), (d) the owners of the Equity Interests of the Borrower
immediately prior to giving effect to such transaction shall own not less than
100% of the aggregate Equity Interests of Merger LLC, (e) concurrently with the
effectiveness of such conversion, to the extent reasonably requested by the
Administrative Agent, the Borrower shall have executed and delivered assumption
and reaffirmation documentation in connection herewith in form and substance
reasonably acceptable to the Administrative Agent and which assumption and
reaffirmation documentation shall certify that the conditions set forth in
clauses (a) through (d) shall have been satisfied as of the date thereof.
“Permitted UGI Marcellus Contribution Transaction” means the contribution of all
of the Equity Interests of UGI Marcellus by UGI Corporation or any of its
Subsidiaries to the Borrower, subject to the following conditions precedent (a)
at the time of, and after giving effect to, such transaction, no Default or
Event of Default has occurred and is continuing, (b) all representations and
warranties set forth in this Agreement shall be true and correct in all material
respects immediately prior to, and after giving effect to, such contribution
(except that any such representations and warranties specifically which are
already qualified as to materiality or by reference to Material Adverse Effect
shall be treated correct in all respects), and (c)to the extent applicable, all
guaranty requirements under the Loan Documents, including, without limitation,
pursuant to Sections 3.01 and 5.09, shall have been satisfied.
“UGI Marcellus” means UGI Marcellus, LLC, a Delaware limited liability company.
(b)    The definition of “Change in Control” now appearing in Section 1.01 to
the Credit Agreement is amended to insert the following at the end thereof:
“Notwithstanding the foregoing, the Permitted Conversion Transaction shall not
constitute a Change in Control.”
(c)    Section 5.03 to the Credit Agreement is amended and restated in its
entirety as follows:
SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to (i)
preserve, renew and keep in full force and effect its legal existence, (ii)
preserve, renew and keep in full force and effect the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of its business, and (iii)
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to do so under clause
(ii) or (iii) could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.”
(d)    Section 6.02 to the Credit Agreement is amended to delete the reference
to “$10,000,000” now appearing in clause (f) thereof and to substitute the
following therefor: “$20,000,000”, to delete the word “and” now appearing at the
end of clause (f) thereof, to replace the word “above” with the word “hereunder”
in clause (f) thereof, to delete the period (“.”) now appearing at the end of
clause (g) thereof and to substitute the following therefor: “; and”, and to
insert the following new clause (h) at the end thereof:
“(h)    Liens on the assets of UGI Marcellus to the extent arising under the
Novus Operating Agreement (as in effect on the Amendment No. 1 Effective Date)
and securing obligations of UGI Marcellus under the Novus Operating Agreement
(as in effect on the Amendment No. 1 Effective Date) in respect of planned
capital expenditures in an aggregate amount not to exceed $35,000,000.”
(e)    Section 6.03(a) to the Credit Agreement is amended to delete the word
“and” now appearing at the end of clause (vi) thereof, to delete the period
(“.”) now appearing at the end of clause (vii) thereof and to substitute the
following therefor: “; and”, and to insert the following new clause (viii) at
the end thereof:
“(viii)    the Borrower may consummate the Permitted Conversion Transaction.”
(f)    Section 6.04 to the Credit Agreement is amended to delete the word “and”
now appearing at the end of clause (h) thereof, to delete the period (“.”) now
appearing at the end of clause (i) thereof and to substitute the following
therefor: “; and”, and to insert the following new clause (j) at the end
thereof:
“(j)    the Permitted UGI Marcellus Contribution Transaction.”
(g)    Section 6.06 to the Credit Agreement is amended to delete the word “and”
now appearing at the end of clause (c) thereof and to substitute a comma (“,”)
therefor, and to insert the following immediately prior to the period (“.”) now
appearing at the end of clause (d) thereof:
“and (e) the Permitted Conversion Transaction.”
(h)    Clause (iii)(A) of Section 6.08 to the Credit Agreement is amended and
restated in its entirety as follows:
“(A) restrictions or conditions imposed by the Novus Operating Agreement (as in
effect on the Amendment No. 1 Effective Date) or any other agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness”
(i)    Section 9.04(a) to the Credit Agreement is amended to insert the
following at the beginning of clause (i) thereof: “other than pursuant to the
Permitted Conversion Transaction”.
2.    Conditions of Effectiveness. The effectiveness of this Amendment on the
Amendment No. 1 Effective Date is subject to the conditions precedent that the
Administrative Agent shall have received (i) counterparts of (A) this Amendment
duly executed by the Borrower, the Lenders and the Administrative Agent and (B)
a Reaffirmation in the form of Attachment A attached hereto duly executed by the
Subsidiary Guarantors, (ii) payment and/or reimbursement of the Administrative
Agent’s reasonable and documented out-of-pocket expenses (including, to the
extent invoiced, the reasonable fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment and (iii) such other
documents, instruments and agreements as the Administrative Agent may reasonably
request.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties contained in Article III of the Credit
Agreement, as amended hereby, are true and correct in all material respects
(except that any such representations and warranties specifically which are
already qualified as to materiality or by reference to Material Adverse Effect
shall be treated as correct in all respects).
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference in the Credit Agreement
(including any reference to “this Agreement,” “hereunder,” “herein” or words of
like import referring thereto) or in any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
(b)    Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


UGI ENERGY SERVICES, INC.,
as the Borrower




By: /s/ Hugh J. Gallagher__________________
Name:    Hugh J. Gallagher
Title:    Treasurer






JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as the Administrative Agent




By: /s/ Helen D. Davis    _______________________
Name: Helen D. Davis
Title:    Vice President




PNC Bank, National Association,
as a Lender




By: /s/ Meredith Jermann__________________
Name: Meredith Jermann
Title:    Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Frederick W. Price__________________
Name: Frederick W. Price
Title:    Managing Director




CREDIT SUISSE AG, Cayman Islands Branch,
as a Lender




By: /s/ Bill O’Daly__________________
Name: Bill O’Daly
Title:    Director


By: /s/ Michael Spaight_______________
Name: Michael Spaight
Title:    Associate


Citizens Bank of Pennsylvania,
as a Lender




By: /s/ Leslie D. Broderick_____________
Name: Leslie D. Broderick
Title:    Senior Vice President




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Ming K. Chu_____________
Name: Ming K. Chu
Title:    Vice President




By: /s/ Virginia Cosenza_____________
Name: Virginia Cosenza
Title:    Vice President


ATTACHMENT A


REAFFIRMATION


Each of the undersigned hereby acknowledges receipt of a copy of Amendment No. 1
to the Amended and Restated Credit Agreement dated as of December 18, 2012 by
and among UGI Energy Services, Inc. (the “Borrower”), the financial institutions
from time to time parties thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent (the “Administrative Agent”) (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), which Amendment No. 1 is dated as of March 15,
2013 (the “Amendment”). Capitalized terms used in this Reaffirmation and not
defined herein shall have the meanings given to them in the Credit Agreement.


The undersigned reaffirms the terms and conditions of the Subsidiary Guaranty
and any other Loan Document executed by it and acknowledges and agrees that such
agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.


Dated: March 15, 2013




UGI ASSET MANAGEMENT, INC.


By: ________________________        
Name:
Title:


HELLERTOWN PIPELINE COMPANY


By: ________________________        
Name:
Title:


HOMESTEAD HOLDING COMPANY


By: ________________________        
Name:
Title:


UGI LNG, INC.


By: ________________________        
Name:
Title:


UGI STORAGE COMPANY


By: ________________________        
Name:
Title:


UGI DEVELOPMENT COMPANY


By: ________________________        
Name:
Title:


UGID HOLDING COMPANY


By: ________________________        
Name:
Title:


UGI HUNLOCK DEVELOPMENT COMPANY


By: ________________________        
Name:
Title:







1